DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 26 January 2022 in reference to application 16/830,106.  Claims 1, 2, and 4-20 are pending and have been examined.

Response to Amendment
The amendment filed 26 January 2022 has been accepted and considered in this office action.  Claims 1, 2, 13, 14, and 18-20 have been amended and claim 3 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 26 January 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

In claim 4, replace --method of claim 3-- with --method of claim 1--.
In claim 5, replace --method of claim 3-- with --method of claim 1--.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Srinivasan teaches a computer-implemented method for transferring a target text style using Reinforcement Learning (RL) (abstract), comprising: 
pre-determining, by a Long Short-Term Memory (LSTM) Neural Network (NN), the target text style of a target-style natural language sentence (0049-51, encoder-decoder with LSTM trained to generate natural language in a predetermined style); 
transforming, by a hardware processor using the LSTM NN, a source-style natural language sentence into the target-style natural language sentence that maintains the target text style of the target-style natural language sentence (0052, 0060, inputting source sequence and generating a target sequence in target style); and 
calculating an accuracy rating of a transformation of the source-style natural language sentence into the target-style natural language sentence based upon rewards relating to at least the target text style of the source-style natural language sentence 
	However the prior art of record does not specifically teach of fairly suggest the limitations of “wherein the rewards comprise style rewards which are determined using a style classifier built upon a bidirectional recurrent neural network with an attention mechanism” when combined with each and every other limitations of the claim.  Therefore claim 1 is allowable. 

Claim 13 and 20 contain similar limitations as claim 1 an therefore are allowable as well.

Claims 2, 4-12 and 14-19 depend on and further limit claims 1 and 13 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655